--------------------------------------------------------------------------------

Exhibit 10.1
 
[ex10-11.jpg]
 

Letter Agreement




1. Matrixx Resource Holdings Inc. (the “Buyer”) agrees to purchase from Texhoma
Energy, Inc. (the “Seller”) an 11% (eleven percent) working interest in the
property known as the Clovelly Prospect, which ORX purchased from Coastline Oil
& Gas Inc., all as more particularly described in the Agreement between ORX and
Coastline, of which the Buyer has a copy (the “Property”). The agreed total
consideration payable by the Buyer to the Seller for the Property is US $150,000
(one hundred fifty thousand US dollars) the “Purchase Price”.


2. This Agreement shall be considered null, void and of no further force and
effect unless on or before 5 pm, Tuesday, May 22, 2007 in Vancouver, BC, the
Buyer pays to Seller an earnest money deposit in the amount of US $25,000
(twenty five thousand US dollars), (the “Deposit”). On or before said date Buyer
shall tender the Deposit to Seller by wire transfer to the account of “Texhoma
Energy, Inc.”, US$-Account No. XXXXXXX, at the XX XXXXXX XXXXX
XXXX, XXXX XXXXXXX XXXXXX, XXXXXXXX, XX postal code XXX XXX. Institution # XXX,
Branch # XXXX, ABA XXX XXX XXX. The Deposit shall be applied against the
Purchase Price. The Deposit shall NOT be refundable to the Buyer except in the
event of significant title defects (i.e. if 90% or more of the title to the
Assets cannot be cured by ORX on or before the hereinafter defined “Closing
Date”).


3. The “Effective Date” of the purchase and sale shall be May 22, 2007. Closing
shall occur at a mutually agreed location on or before June 30, 2007 (the
“Closing Date”). At Closing the Buyer shall tender the balance of the Purchase
Price. Buyer agrees to execute the assignment as Assignee with ORX as an event
subsequent to Closing. One set of original and fully executed assignment(s)
shall be sent for recording in Calcasieu and Allen Parishes, Louisiana
immediately following Closing.


4. All expenses incurred by Buyer in connection with or related to the
submission of this offer, the contemplated transaction, and all other matters
relevant to Closing, including without limitation, all fees and expenses of
counsel, accountants and financial advisors employed by the Buyer shall be borne
solely and entirely by Buyer.


5. Buyer and Seller agree that the terms and conditions of this Agreement shall
be treated as confidential and shall not be disclosed to any third party without
the prior written consent of the parties hereto, except as may be required by
law.
 
6. The Seller will undertake and warrant that the interest will be free of
encumbrances and that all invoices from the Operator ORX have been settled, or
will be settled, from the Purchase Price received from the Buyer.

                                                                                               
Texhoma Energy Inc. OTC-TXHE
                                                                                               
2200 Post Oak Blvd., Suite 340
                                                                                               
Houston, Texas 77056
                                                                                               
Tel: 713-457-0610
                                                                                                
Fax: 713-457-1739
                                                                                                                                 
texhomaenergy.com
 
 
 
[ex10-11.jpg]
 
 
7. The parties hereto agree to comply with any and all applicable laws, rules
and regulations affecting the Property and the contemplated transaction.


Agreed to and accepted this 16 day of May, 2007


By the Seller:


Texhoma Energy, Inc.


By:             /s/ Frank A. Jacobs         
Frank A. Jacobs, Director






Agreed to and accepted this 16 day of May, 2007


By the Buyer:


Matrixx Resource Holdings Inc






By:                  /s/ Catherine Thompson             
Catherine Thompson, CFO, Director

 
 
 

--------------------------------------------------------------------------------

